Citation Nr: 1047600	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-29 546	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The appellant contends that her husband, who died in June 2002, 
had active service for the purposes of eligibility for VA death 
benefits.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2005 rating action of the Manila RO, which determined 
that the appellant's husband did not have the required military 
service in the Armed Forces of the United States.

By letter dated August 2006, the Board notified the appellant 
that her motion to have her appeal advanced on the docket had 
been granted.  38 U.S.C.A. §7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2005).

In a September 2006 decision, the Board determined that the 
appellant was not eligible for VA death benefits because her 
deceased husband did not have qualifying active military service.  
The appellant perfected an appeal of the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
September 2007, the Court was informed that the appellant had 
died.  In October 2007, the Court issued an Order to Show Cause 
why the Board's September 7, 2006 decision should not be vacated 
and the appeal dismissed due to the death of the appellant.  In 
November 2007, the Court's Order to Show Cause was returned by 
the Postal Service (appellant deceased) and the Order to Show 
Cause was resent on December 4, 2007.  In a February 2008 
Memorandum Decision, the Court denied the appellant's grandson's 
motion for substitution, vacated the Board's decision and 
dismissed the case for lack of jurisdiction.  Judgment was 
entered by an April 2008 Order.




FINDING OF FACT

In February 2008, VA was notified by the Court that the appellant 
had died prior to August 2007.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of this claim at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the appellant 
and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  




ORDER

The appeal is dismissed.




		
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


